DETAILED ACTION

Status of Claims
Claims 1, 4, 7-10, 12, 21, 24, 28-35, and 39 are pending and presented for examination on the merits.
Claims 1, 12, 21, 28-31, and 39 are currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 4, 7-10, 12, 21, 24, 30-35, and 39 under 35 U.S.C. § 112(b) for containing contradictory limitations is withdrawn in view of the amendments to claims 1, 21, 30, and 39.
The previous rejection of claim 31 under 35 U.S.C. § 112(b) for lacking antecedent basis is withdrawn in view of the amendment to the claim.
The previous rejection of claim 29 under 35 U.S.C. § 112(b) for being ambiguous for the reasons stated at para. 18 of the previous Office action is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the claim is indefinite because it is ambiguous.  Claim 28, the claim upon which claim 29 depends, recites that the zinc alloy includes (a) more than 50 wt.% zinc, 1.5-15 wt.% calcium, and one or more of aluminum, copper, magnesium, lead, tin, gallium, lithium, sodium, and strontium, or (b) at least 50 wt.% zinc and 2-45 wt.% magnesium.  Claim 29 recites that the zinc alloy includes three or more of aluminum, copper, magnesium, calcium, lead, tin, and gallium.  
The ambiguity arises with whether the elements selected from claim 29 are meant to encompass the already required alloying element (calcium in zinc alloy (a) or magnesium in zinc alloy (b)) or are meant to be selected in addition to the already required element.  For instance, the zinc alloy (a) of claim 28 requires the presence of calcium in an amount of 1.5-15 wt.%, so it is unclear whether the ‘three or more’ elements selected in claim 29 should be different from the (already required) calcium or whether the selection may include the (already required) calcium plus two other elements.  In another instance, the zinc alloy (b) of claim 28 requires the presence of magnesium in an amount of 2-45 wt.%, so it is unclear whether the ‘three or more’ elements selected in claim 29 should be different from the (already required) magnesium or whether the selection may include the (already required) magnesium plus two other elements.  
For examination purposes, either interpretation will apply.  However, appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 108533214 (A) to Lu et al. (“Lu”) (abstract and computer-generated translation are attached).
Regarding claim 28, Lu teaches a degradable zinc-based alloy that is strong, rigid, and stable (degradable high-strength zinc alloy).  Abstract; page 1; page 2, first paragraph.  
In one embodiment, the alloy contains, in percent by mass, Zn (zinc) 60-75% and Mg 5-15% (abstract; page 1, last paragraph), which falls within the claimed ranges.
In other embodiments, the alloy contains, in percent by mass, the following elements: Zn 70% and Mg 15% (Embodiment 1); Zn 65% and Mg 15% (Embodiment 2); Zn 75% and Mg 5% (Embodiment 3).  Page 3.
A specific example in the prior art that falls within claimed ranges anticipates a claimed range.  MPEP § 2131.03(I).  Since Lu discloses narrow ranges and specific examples that fall within the claimed ranges, Lu anticipates the claimed ranges.
Lu is silent regarding dissolution rates measured in terms of length per time.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  It follows that if the prior art composition is physically the same, it must have the same properties.  MPEP § 2112.01(II).  In the present instance, Lu teaches a zinc alloy composition that falls within the claimed ranges.  Therefore, any properties, such as the dissolution rates as claimed, would be expected to be found in Lu’s alloys.
Alternatively, Lu is silent regarding dissolution rates measured in terms of length per time.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  It follows that if the prior art composition is physically the same, it must have the same properties.  MPEP § 2112.01(II).  In the present instance, Lu teaches a zinc alloy composition that falls within the claimed ranges.  Lu also teaches using the alloy as a bridge plug in the field of oil and gas (abstract; page 1, at ‘Technical Field’ and ‘Summary of the Invention’ sections), which matches the same field of technology as the instant application (para. [0002]).  Therefore, any properties, such as the dissolution rates as claimed, would be expected to be found in Lu’s alloys.  Additionally, one of ordinary skill in the art would have been motivated to arrive at the claimed properties given that Lu and the instant invention belong to the same field of endeavor.

Allowable Subject Matter
Claims 1, 4, 7-10, 12, 21, 24, 30-35, and 39 are allowed.  The following is a statement of reasons for the indication of allowable subject matter for claims 1, 4, 7-10, 12, 21, 24, 30-35, and 39: The closest prior art is Foerster (US 3,527,601).  Foerster does not teach the alloys as claimed including (i) the claimed calcium and tin amounts recited in claims 1, 24, and 30; or (ii) the claimed calcium, tin, and gallium amounts recited in claim 21.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter for claim 29: The closest prior art is Foerster or Lu.  Neither Foerster nor Lu teaches the alloy as claimed, including (i) zinc alloy (a) comprising calcium in the claimed amounts and including three or more of the listed elements; or (ii) zinc alloy (b) comprising magnesium in the claimed amounts including three or more of the listed elements.

Response to Arguments
Applicant’s arguments with respect to Foerster have been considered but are moot because the rejection does not rely on the reference to reject the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
October 24, 2022